Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez,
a la cual se unen la Juez Asociada Se-ñora Rodríguez Rodríguez y el Juez Asociado Señor Co-lón Pérez.
Por aplicarse de forma errónea el Art. 29 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, infra, disiento de la opinión emitida por este Tribunal. Par-ticularmente, hoy una Mayoría de este Tribunal decide, con una interpretación restrictiva, reducir a tan solo nueve meses el término de prescripción que tiene un obrero o sus beneficiarios para reclamar contra un tercero por los daños y perjuicios sufridos en el trabajo. Considero que debimos reafirmar la jurisprudencia interpretativa emitida por este Tribunal y ejercer nuestro rol judicial acorde con las nor-mas de hermenéutica establecidas para los casos laborales.
i—i
Por estar detallada la situación láctica en la opinión mayoritaria, procedo a exponer los fundamentos que sus-tentan mi disenso.
En este caso, como bien reconocen las partes, la contro-versia se circunscribe a determinar lo siguiente: a partir de *953cuándo es que comienza a trascurrir el término de un año que tiene un obrero para presentar una demanda de daños y perjuicios contra un tercero, al amparo de la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 LPRA sec. 1 et seq. (Ley de Compensaciones). Específica-mente, debíamos resolver esta interrogante con relación a aquellos supuestos en que el Administrador de la Corpora-ción del Fondo del Seguro del Estado (Administrador del Fondo) decide no subrogarse en los derechos del obrero. Una Mayoría de este Tribunal decide, erróneamente, que los noventa días que tiene el Aministrador del Fondo para presentar una acción de subrogación, según el Art. 29 (11 LPRA sec. 32), están subsumidos en el término de un año para que el obrero presente su reclamación en contra de un tercero demandado.
A. En primera instancia, debemos recordar que al in-terpretar la Ley de Compensaciones debemos hacerlo en armonía con la política pública que establece la propia ley. Y es que este estatuto tiene como fin el “acomodo justo y equitativo de los intereses de patronos y empleados, donde ambos reciben importantes beneficios a cambio del libre ejercicio de sus derechos o prerrogativas tradicionales”. (Énfasis suplido). 11 LPRA sec. 1a. Asimismo, hemos esta-blecido que “[s]iendo la Ley de Compensaciones por Accidentes del Trabajo un estatuto con fines remediales, sus disposiciones deben ser interpretadas liberalmente”. Ortiz Pérez v. FSE, 137 DPR 367, 373 (1994). Véanse, además: Morales v. Adm. Sistemas de Retiro, 123 DPR 589, 595 (1989); Sánchez v. A.S.R.E.G.J., 116 DPR 372, 378 (1985); Bruno Colón v. Comisión Industrial, 109 DPR 785, 787 (1980). Ello concuerda con nuestros anteriores pronuncia-mientos, donde expresamos que “[n]o podemos conferirle una interpretación tan restrictiva a un estatuto que, al igual que otras legislaciones laborales, tiene un carácter reparador, por lo que debe tomarse como un instrumento *954de justicia social”. Torres Santiago v. Mun. de Coamo, 170 DPR 541, 557 (2007). Igualmente, debemos recordar las reglas de hermenéutica que este Tribunal ha establecido con relación a las leyes laborales, a saber:
En reiteradas ocasiones hemos expresado la regla de inter-pretación estatutaria aplicable a las leyes laborales, en cuanto a que deben interpretarse liberalmente, resolviéndose toda duda de la forma más favorable hacia el obrero, para así cum-plir con sus propósitos eminentemente sociales y reparadores. La interpretación liberal y abarcadora de estas leyes a favor de aquellos a quienes éstas intentan proteger es imperativa, de modo que dicha protección se extienda al mayor número de casos. Sánchez v. Sylvania Lighting, 167 DPR 247 (2006); Rodríguez v. Syntex, 160 DPR 364 (2003); Muñoz Hernández v. Policía de P.R., supra, pág. 496; R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes [en] Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, T. I, págs. 455-459. En González v. Adm. de Sistemas de Retiro, 113 DPR 292, 294 (1982), resolvimos que al interpretarse un estatuto de naturaleza reparadora, no es la letra de la ley, sino su es-píritu, lo que determina su significado. (Escolio omitido). Torres Santiago v. Mun. de Coamo, supra, págs. 557-558.
B. Sabido es que la Ley de Compensaciones tiene como fin ser un estatuto reparador con el cual se crea un seguro obligatorio y exclusivo para compensar a los obreros o em-pleados que sufran lesiones, se inutilicen o mueran como consecuencia de un accidente ocurrido en el trabajo. Lebrón Bonilla v. E.L.A., 155 DPR 475, 481-482 (2001). Su propósito es dar “un remedio rápido, eficiente y libre de las complejidades de una reclamación ordinaria en daños”. (Énfasis suplido). Pacheco Pietri y otros v. E.L.A. y otros, 133 DPR 907, 914 (1993). Para ello, se le otorga inmunidad al patrono frente a las acciones civiles de daños y perjuicios que pudiera presentar en su contra el obrero lesionado o sus beneficiarios. Martínez v. Bristol Myers, Inc., 147 DPR 383, 395 (1999).
Por otra parte, este estatuto permite que el obrero lesio-nado o sus beneficiarios puedan demandar a un tercero *955causante del accidente y obtener la correspondiente compensación. Sin embargo, la ley establece un procedi-miento en el cual, en forma prioritaria, la Corporación del Fondo del Seguro del Estado (Fondo) puede subrogarse en los derechos del obrero o sus beneficiarios para incoar una reclamación contra el tercero responsable de los daños re-lacionados al trabajo. De esa forma, pueden obtener los gastos incurridos en el tratamiento ofrecido por el Fondo. Particularmente, la ley dispone en su Art. 29, en lo perti-nente, de la manera siguiente:
Cuando un obrero o empleado lesionado, o sus beneficiarios en casos de muerte, tuvieren derecho a entablar acción por daños contra tercero, en los casos en que el Fondo del Seguro del Estado, de acuerdo con los términos de este capítulo, estu-viere obligado a compensar en alguna forma, o a proporcionar tratamiento, el Administrador del Fondo del Seguro del Es-tado se subrogará en los derechos del obrero o empleado, o de sus beneficiarios, y podrá entablar procedimientos en contra del tercero en nombre del obrero o empleado, o de sus benefi-ciarios, dentro de los noventa (90) días siguientes a la fecha en que la decisión fuere firme y ejecutoria, y cualquier suma que como resultado de la acción, o a virtud de transacción judicial o extrajudicial se obtuviere en exceso de los gastos incurridos en el caso se entregará al obrero o empleado lesionado o a sus beneficiarios con derecho a la misma. El obrero o empleado o sus beneficiarios serán parte en todo procedimiento que esta-bleciere el Administrador bajo las disposiciones de esta sec-ción, y será obligación del Administrador notificar por escrito a las mismas de tal procedimiento dentro de los cinco (5) días de iniciada la acción.

Si el Administrador dejare de entablar demanda contra la tercera persona responsable, según se ha expresado en el pá-rrafo anterior, el obrero o empleado, o sus beneficiarios queda-rán en libertad completa para entablar tal demanda en su be-neficio, sin que vengan obligados a resarcir al Fondo del Seguro del Estado por los gastos incurridos en el caso.

El obrero o empleado lesionado ni sus beneficiarios podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que la resolución del Administrador del Fondo del Seguro del Estado fuere firme y ejecutoria. (Énfasis suplido). 11 LPRA sec. 32.
*956Como bien señala la opinión mayoritaria, este artículo ha sido interpretado por nosotros en varias ocasiones. Véanse: Tropigas de P.R. v. Tribunal Superior, 102 DPR 630 (1974); Negrón v. Comisión Industrial, 76 DPR 301 (1954). No obstante lo anterior, una Mayoría de este Tribunal olvida lo afirmado en el precedente El Día, Inc. v. Tribunal Superior, 104 DPR 149 (1975). Nótese que este no ha sido revocado, no es revocado por la opinión mayoritaria y, más aún, es citado en ella con aprobación, (1) Específicamente, en ese caso expresamos lo opuesto a lo que hoy se resuelve por una Mayoría de este Tribunal. Resolvimos que en el caso específico de un obrero lesionado, el término prescriptivo de un año para presentar la acción no queda suspendido para los daños de los familiares, por no resul-tar beneficiarios. Véase H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1986, Vol. II, págs. 947-948. Para fundamentar tal determinación establecimos, en lo pertinente, lo siguiente:
Conforme lo dispuesto en el Art. [29] de la Ley Núm. 45 del 18 de abril de 1935, según enmendada —Ley de Compensacio-nes por Accidentes del Trabajo— el término de un (1) año de prescripción de una acción independiente por daños contra un tercero responsable no comienza a correr para el lesionado o sus beneficiarios “... hasta después de transcurridos noventa *957días a partir de la fecha en que la Resolución del Administra-dor del Fondo del Seguro del Estado fuere firme y ejecutoria”. (Cita omitida y énfasis suplido). El Día, Inc. v. Tribunal Superior, supra, págs. 150-151, citando a Gallart Mendía v. González Marrero, 95 DPR 201, 205 (1967).
Lo anterior se reafirmó en Franco v. Mayagüez Building, Inc., 108 DPR 192, 195 (1978), en donde señalamos que la Ley de Compensaciones extendió el término pres-criptivo para dar tiempo al Administrador del Fondo a su-brogarse, si así lo desea. Así también en Rivera de Vincenti v. ELA lo ratificamos al mencionar que “la acción subroga-toria provista por el Art. [29] de la Ley de Compensaciones por Accidentes del Trabajo suspende para el obrero y sus beneficiarios, el término prescriptivo de la acción de daños y perjuicios del Art. 1868(2) del Código Civil”. (Citas omitidas y énfasis suplido). Rivera de Vincenti v. E.L.A., 108 DPR 64, 70 (1978). Ello lo confirma Brau del Toro al indicar que
[s]i el Fondo no instase acción contra el tercero durante el referido periodo de 90 días, el obrero lesionado, o sus herederos en su caso, podrá repetir contra el tercero dentro del término de un año que comienza a contar después de transcurrido 90 días a partir de la fecha en que la resolución del Administrador del Fondo o de la Comisión Industrial, en su caso, advino final y firme. (Enfasis suplido). Brau del Toro, op. cit., pág. 936.
Asimismo, Brau del Toro señala, en cuanto a la Socie-dad Legal de Bienes Gananciales, lo siguiente:
Por tanto, al quedar estatutariamente interrumpida la fa-cultad de un obrero lesionado para ejercer su causa de acción por los daños personales sufridos en un accidente del trabajo —en lo que el Administrador del Fondo decide si ha de instar acción de subrogación en su representación y en su favor— podría argüirse que la sociedad de gananciales de la que el lesionado forma parte, y en la que tiene un legítimo interés, puede posponer el ejercicio de su causa de acción hasta que se produzca la determinación del Administrador del Fondo, ya que como fue reconocido en Gallart, Admor. v. Banco Popular, supra, éste puede ejercitar su acción por subrogación, no sólo para beneficio del obrero lesionado por sus daños personales, *958sino también para beneficio de la sociedad de gananciales constituida por el obrero lesionado y su cónyuge. En tal caso, si finalmente el Administrador decidiese no subrogarse, el tér-mino prescriptivo de la acción de la sociedad de gananciales comenzaría a correr 90 días después que la determinación del Administrador, o de la Comisión industrial en su caso, advi-niese final y firme, tal como ocurre con la causa de acción personal del obrero lesionado. (Énfasis suplido). Brau del Toro, op. cit., pág. 953.
Al examinar con detenimiento la ley, la jurisprudencia, las normas de hermenéutica y los tratadistas, debemos concluir que el término prescriptivo en controversia co-mienza una vez transcurridos los noventa días que tiene el Fondo para presentar la acción en subrogación. La Ley de Compensaciones es clara al afirmar que cuando el Admi-nistrador del Fondo no presenta la demanda en subroga-ción, “el obrero o empleado, o sus beneficiarios quedarán en libertad completa para entablar tal demanda en su benefi-cio, sin que vengan obligados a resarcir al Fondo del Se-guro del Estado por los gastos incurridos en el caso”. (Enfasis suplido). 11 LPRA sec. 32. Asimismo, menciona que
[e]l obrero o empleado lesionado ni sus beneficiarios podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que la resolución del Administrador del Fondo del Seguro del Es-tado fuere firme y ejecutoria. Id.
En ese sentido, la ley inhabilita al obrero o sus benefi-ciarios a presentar su acción durante un tiempo determinado. Así lo reconoce la Mayoría de este Tribunal al indicar que “el estatuto expresamente inhabilita al obrero a presentar su causa de acción hasta tanto el Administra-dor del Fondo emita su decisión final y decida si ejerce o no la acción de subrogación para recobrar los gastos en los que incurrió”. Opinión mayoritaria, pág. 950. No obstante, de-ciden la anomalía de que un término de prescripción trans-curre a pesar que el legitimado no puede ejercer la acción *959durante ese tiempo. En consecuencia, acortan a solo nueve meses el término prescriptivo, es decir, el tiempo que tiene el obrero para reclamar sus derechos. Ello, en contraven-ción con el principio básico de que “el verdadero punto de partida para el inicio del término prescriptivo de una ac-ción de daños y perjuicios es la fecha en que el agraviado supo del daño y pudo ejercitar su acción”. Vera v. Dr. Bravo, 161 DPR 308, 327 (2004).
Además, no podemos desvirtuar ni obviar que el propó-sito de los noventa días que establece la ley para que el Fondo pueda presentar su causa de subrogación es para dar tiempo al Administrador del Fondo a decidir si desea subro-garse en los derechos del obrero lesionado y demandar al tercero causante del daño. Es por ello que este Tribunal concluyó en El Día, Inc. v. Tribunal Superior, supra, que el término de prescripción de la acción independiente contra el tercero responsable no comienza a transcurrir para el acci-dentado hasta transcurrido el plazo de noventa días a partir de la fecha de la resolución del Administrador del Fondo. Esa normativa debió mantenerse e imperar. Ello es así, ya que el estatuto señala expresamente que después del tér-mino de noventa días, es que el obrero tendrá libertad com-pleta para presentar su demanda. A su vez, este Tribunal ha reconocido “sin excepción alguna que de la indemnización que se obtenga de la acción que incoe el Fondo se resarcirán primero todos los desembolsos que este haya realizado con respecto al empleado lesionado, y entonces el sobrante co-rresponderá al empleado o a sus familiares”. (Énfasis en el original). Sevilla v. Municipio Toa Alta, 159 DPR 684, 692 (2003). Por lo tanto, la acción de subrogación ejercitada por el Fondo tiene como fin primordial recuperar los gastos in-curridos y los beneficios que puedan obtener el obrero o sus beneficiarios, si alguno, pasan a un segundo plano. Eso lo confirman las siguientes expresiones de este Tribunal:
[El Fondo] siempre tiene un derecho prioritario al reembolso de todo lo que haya gastado en la atención médica y en la *960compensación del empleado lesionado. El derecho del em-pleado o de sus familiares cuando un tercero es de algún modo responsable de sus daños es sólo al sobrante que haya luego de que el Fondo demandante se haya resarcido de todos los des-embolsos realizados en beneficio del empleado lesionado. (Ci-tas omitidas y énfasis suplido y en el original). Sevilla v. Municipio Toa Alta, supra, págs. 692-693.
A raíz de las expresiones anteriores que este Tribunal ha realizado, ¿qué sentido lógico tiene el resolver que “los primeros noventa días están incluidos dentro del término prescriptivo de un año, aunque han sido reservados para que el Administrador presente la acción de subrogación [...] y pueda recobrar los fondos invertidos en el tratamiento y compensación brindados a este”? (Énfasis suprimido). Opi-nión mayoritaria, pág. 951. Es decir, ¿cómo se pueden des-contar los noventa días del término prescriptivo de un año que tiene derecho el obrero si la acción del Fondo es para, prioritariamente, reembolsar el dinero que gastaron y no con el fin primordial de beneficiar al obrero?
I—I HH 1—i
Según la normativa discutida, en este caso los apelantes estaban impedidos de presentar la demanda hasta después de transcurridos los noventa días de que adviniera firme la determinación del Administrador del Fondo. La referida decisión fue emitida el 3 de octubre de 2011. A su vez, la Comisión Industrial la confirmó el 1 de abril de 2014. Por consiguiente, advino firme el 1 de mayo de 2014. A partir de esa fecha, los apelantes debían esperar los noventa días que establece la Ley de Compensaciones, y de ahí tendrían un año para presentar su demanda. Es decir, debían espe-rar hasta el 31 de julio de 2014, fecha en la cual podrían presentar su acción y desde la cual comenzaría a transcu-rrir el año. Los apelantes presentaron su demanda en el Tribunal de Primera Instancia el 21 de mayo de 2015, por *961lo que fue instada dentro del término de prescripción de un año.
Por todo lo expuesto, disiento y concluyo que los apelan-tes presentaron su demanda a tiempo. No obstante, la de-cisión que hoy emite una Mayoría de este Tribunal resulta preocupante, ya que reducen el término que tienen los obreros lesionados y sus beneficiarios para ejercer efectiva-mente sus derechos. Al resolver como lo hacen, incorporan una excepción a la normativa de los términos prescriptivos sin base en el texto de la ley, contrario a nuestra jurispru-dencia, en contravención al propósito legislativo y creando una anómala situación de desigualdad. Adviértase que desde hoy se crea el fatal precedente de que un término de prescripción transcurre a pesar de que el legitimado no puede ejercer la acción durante ese tiempo. No puedo estar de acuerdo con ese razonamiento.
IV
Por los fundamentos que anteceden, disiento del curso de acción seguido por una Mayoría de este Tribunal. En su lugar, revocaría al Tribunal de Apelaciones y hubiera de-terminado que la demanda de epígrafe fue presentada oportunamente.

 Nótese, además, que este precedente consecuentemente ha sido reconocido por el Tribunal de Apelaciones. Véanse: Sánchez v. Municipio de San Juan, KLAN201001784 (Panel integrado por la Juez Pesante Martínez, el Juez Morales Rodríguez (Ponente) y la Juez Ortiz Plores); Villaman Capellán v. González Trading Co., Inc., KLCE200800179 (Panel integrado por la Juez Bajandas Vélez (Ponente), el Juez Aponte Hernández y el Juez Morales Rodríguez); Rivera Arvelo v. Contech of Puerto Rico, KLAN051480 (Panel integrado por el Juez Arbona Lago, el Juez Miranda de Hostos y la Jueza Pabón Charneco (Ponente); Gómez Correa v. Honeywell, KLAN0400046 (Panel integrado por la Juez López Vilanova (Ponente), el Juez Córdova Arone y el Juez González Rivera); Hernández Normandía v. Dover Elevators, KLAN200200902 (Panel integrado por la Juez Rodríguez de Oronoz, la Juez Peñagarícano Soler (Ponente) y la Juez Bajandas Vélez); Martínez Pereira v. Autoridad de Edificios Públicos, KLAN200100968 (Panel integrado por la Juez Pesante Martínez, el Juez Rodríguez García (Ponente) y el Juez Salas Soler); García Ortiz v. Municipio de Humacao, KLAN200200043 (Panel integrado por la Juez Pesante Martínez, el Juez Rodríguez García (Ponente) y el Juez Salas Soler).